Citation Nr: 1628572	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  06-28 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic neck disability, including as secondary to service-connected lumbar spine disability.

2.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran had active service from May 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board took jurisdiction of a claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) in a June 2012 decision, and remanded the issue to the RO for further development.  All of the issues currently on appeal were remanded by the Board in April 2015 for further development.

The Veteran testified at a travel board hearing in June 2015 before the undersigned. A copy of the transcript has been associated with the Veteran's electronic claims file.

In November 2015, the Board reopened the claim of entitlement to service connection for a chronic neck disability and denied entitlement to service connection for an acquired psychiatric disorder.  The remaining issues currently on appeal were remanded by the Board at that time for further development.

In addition, an appeal from denial of service connection for pseudofolliculitis barbae was also before the Board in November 2015; however, on remand, the Agency of Original Jurisdiction (AOJ) granted service connection for folliculitis barbae, effective March 10, 1011.  Thus that claim is no longer in appellate status as the Veteran did not appeal the ratings or effective dates assigned in these decisions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The issue of entitlement to an increased rating for the Veteran's service-connected low back disorder has been raised by the record in testimony at his June 2015 hearing and referred for appropriate action in November 2015.  Although an additional VA examination was conducted in December 2015, the claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Virtual VA.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Chronic neck disability 

In November 2015 the Board remanded the claim of entitlement to service connection for a chronic neck disability in order to obtain VA examination necessary to determine the etiology of the Veteran's current disorder.  The Veteran was afforded a VA examination in December 2015.  Following examination of the Veteran and review of the records, the examiner opined that the Veteran's current cervical spine degenerative joint disease is not due to or aggravated by lumbar spine degenerative joint disease as there is no well established medical causal relationship between the cervical spine and lumbar spine degenerative joint disease.  However, this opinion does not provide a rationale regarding whether the Veteran's low back disability aggravates his cervical spine degenerative joint disease.

Regarding service connection on a direct basis, the examiner referenced the Veteran's in service motor vehicle accident in August 1979.  However, he opined that the Veterans cervical spine degenerative joint disease is less likely as not due to an in service motor vehicle accident as there is no continuity of care documented for this injury until the Veteran had reinjury in 2010/2011 in motor vehicle accident noted in VA treatment records.  Although there is no record of the Veteran seeking care for a cervical spine condition during his military career, documented chronicity of treatment is not required for service connection and the Veteran is competent to report neck pain during service and continuity of neck symptoms since service.  Further, the record reflects that the Veteran reported neck pain subsequent to active duty prior to the 2010/2011 accident as early as June 1979.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an addendum opinion addressing the aforementioned deficiencies is necessary to decide the claim.

Prior to obtaining a VA addendum opinion, any outstanding, pertinent treatment records should also be obtained.  As the Veteran is regularly treated at VA, any outstanding VA outpatient treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in May 2016.

TDIU

The Board finds that any decision with respect to the service connection claim being remanded above, as well as the increased rating claim being referred to the AOJ, may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claim currently on appeal as well as the claim being referred as a hypothetical grant of the either claim could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined disability percentage.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any outstanding VA treatment records dated since May 2016 relevant to the claims on appeal.

2.  After all outstanding treatment records have been associated with the file, return the record to the VA examiner who conducted the Veteran's December 2015 VA examination.  The entire record must be made available to the examiner.  The examiner shall note in the examination report that the entire record has been reviewed.  If the December 2015 VA examiner is not available, the file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner is asked to address the following: 

a)  Whether it is at least as likely as not (50 percent or greater probability) that the chronic neck disability is proximately due to or the result of his service-connected low back disorder.

b)  Whether it is at least as likely as not (50 percent or greater probability) that the chronic neck disability is aggravated beyond its natural progression by his service-connected low back disorder. 

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

c)  If the examiner determines that the Veteran's chronic neck disability is NOT caused or aggravated by his service-connected low back disorder, determine whether it is at least as likely as not (50 percent or greater probability) that a chronic neck disability began during active service or is related to any incident of service, or, whether it began within one year of separation from active duty.

As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided 

3.  After adjudicating the referred issue of an increased rating for a low back disorder and completing the above, and completing any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




